Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered July 16, 2008, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s actions and spontaneous statements to the police reasonably conveyed that he had been selling jewelry without a vendor’s license, and thus provided probable cause for his arrest, which did not require proof beyond a reasonable doubt (see e.g. People v Lewis, 50 AD3d 595 [2008], lv denied 11 NY3d 790 *567[2008] ). Since the officer’s belief that defendant had an outstanding warrant was not the basis for the arrest, but only for the officer’s decision not to issue a summons, the People were not obligated to establish the validity of the warrant. Concur—Gonzalez, P.J., Catterson, Moskowitz, Renwick and Richter, JJ.